
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Vitter introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		 Proposing an amendment to the Constitution of the United
		  States relative to parental rights.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The liberty of parents to direct the
				upbringing and education of their children is a fundamental right.
					2.Neither the United States nor any State
				shall infringe upon this right without demonstrating that its governmental
				interest as applied to the person is of the highest order and not otherwise
				served.
					3.No treaty may be adopted nor shall any
				source of international law be employed to supersede, modify, interpret, or
				apply to the rights guaranteed by this
				article.
					.
		
